ON MOTION FOR REHEARING
PER CURIAM.
No error is shown in the court’s determination, by final judgment, that from the face of the pleadings the appellant/insurer had a duty to defend. Accredited Bond Agencies, Inc. v. Gulf Ins. Co., 352 So.2d 1252 (Fla. 1st DCA 1977). While it is clear that the complaint set forth alternative theories of liability, J.M. Pontiac has demonstrated that separate provisions of the policy provide coverage under any of the theories. The adjudication that National Union “must defend and indemnify Defendant, J.M. PONTIAC, Inc., for all causes of action set forth” in the complaint is correct.
In the absence of a responsive pleading to a cross-claim which states a cause of action, the court, after notice and a hearing, may enter a default judgment. Fla.R.Civ.P. 1.500(b).
The summary judgment is affirmed.